 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ETUATE SEKONA,                                    No. 2:16-CV-0517-JAM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    F. CUSTINO, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On September 4, 2019, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. Timely objections to the findings and

23   recommendations have been filed.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule

25   304(f), this court has conducted a de novo review of this case. Having carefully reviewed the

26   entire file, the court finds the findings and recommendations to be supported by the record and by

27   proper analysis.

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that:
 2                 1.      The findings and recommendations filed September 4, 2019, are adopted in
 3   full;
 4                 2.      Defendants’ motion for summary judgment (ECF No. 118) is denied as to
 5   plaintiff’s Eighth Amendment safety claim against defendant Custino;
 6                 3.      Defendants’ motion for summary judgment (ECF No. 118) is granted as to
 7   plaintiff’s Fourteenth Amendment due process claim against defendant Snow;
 8                 4.      Plaintiff’s motion for summary judgment (ECF No. 127) is denied in its
 9   entirety;
10                 5.      Judgement is granted in favor of defendant Snow as a matter of law; and
11                 6.      This matter shall proceed on plaintiff’s Eighth Amendment safety claim
12   against defendant Custino only.
13
     DATED: November 21, 2019
14
                                                 /s/ John A. Mendez____________            _____
15

16                                               UNITED STATES DISTRICT COURT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
